
	

113 HR 2819 : To designate the facility of the United States Postal Service located at 275 Front Street in Marietta, Ohio, as the Veterans Memorial Post Office Building.
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2819
		IN THE SENATE OF THE UNITED STATES
		September 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 275 Front Street in
			 Marietta, Ohio, as the Veterans Memorial Post Office Building.
	
	
		1.Veterans Memorial Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 275 Front Street in Marietta, Ohio,
			 shall be known and designated as the Veterans Memorial Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Veterans Memorial Post Office Building.
			
	Passed the House of Representatives September 8, 2014.Karen L. Haas,Clerk
